Citation Nr: 0902018	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-37 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected peripheral neuropathy in the right upper 
extremity.

2.  Entitlement to an initial compensable evaluation for the 
service-connected peripheral neuropathy in the right lower 
extremity.

3.  Entitlement to an initial compensable evaluation for the 
service-connected peripheral neuropathy in the left upper 
extremity prior to August 2, 2003, and in excess of 10 
percent beginning August 2, 2003.

4.  Entitlement to an initial compensable evaluation for the 
service-connected peripheral neuropathy in the left lower 
extremity prior to August 2, 2003, and in excess of 10 
percent beginning August 2, 2003.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service from July 1968 to April 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Prior to the case being sent to the Board, the appellant's 
then-appointed attorney advised the RO, in April 2008, that 
she no longer represented the veteran.  There has been no 
correspondence from the appellant regarding representation as 
to the peripheral neuropathy claims and neither the Board nor 
the RO, as reflected in the claims file, has any information 
to suggest that the attorney did not properly notify the 
appellant.  See 38 C.F.R. § 20.608(a).  Therefore, the Board 
presumes that the appellant intends to proceed unrepresented 
at this stage of the appeal, and will proceed accordingly, as 
he has offered no information for the Board to reasonably 
conclude otherwise.  

In a September 2005 decision, the Board granted the 
appellant's claim of entitlement to service connection for 
peripheral neuropathy.  The RO implemented that decision in a 
rating action issued in February 2006.  At that time, the RO 
assigned a noncompensable evaluation for the peripheral 
neuropathy disability, effective from June 7, 1996.

After the appellant disagreed with the initial noncompensable 
evaluation, the RO issued a rating decision, in March 2007, 
that addressed the peripheral neuropathy in each extremity 
separately.  The RO rated the peripheral neuropathy in the 
right upper and lower extremities as noncompensable.  In 
addition, the RO increased the initial ratings for the 
peripheral neuropathy in the left upper and lower extremities 
from zero to 10 percent, effective from August 2, 2003.  

However, the appellant did not state then or thereafter that 
he was satisfied with the disability ratings assigned for the 
peripheral neuropathy in any extremity.  The law provides 
that in these circumstances, it is to be presumed that the 
veteran is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appellant has appealed the initial ratings assigned for 
the peripheral neuropathy disability in each extremity.  In 
effect, he is asking for a higher rating effective from the 
date service connection was granted.  Consequently, the Board 
will consider the entire time period in question, from the 
original grant of service connection (June 7, 1996) to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, consideration of the peripheral neuropathy claim 
must now include consideration of whether an initial 
evaluation in excess of zero percent is warranted for each 
extremity for the period from June 9, 1996, and whether an 
evaluation in excess of 10 percent is warranted for either 
the left upper extremity or the left lower extremity from 
August 2, 2003.  The Board has therefore listed the left 
extremity rating issues on the title page as ones involving 
staged ratings, starting with the initial rating.  

The appellant has argued that earlier effective dates should 
be assigned for the 10 percent ratings for his left upper and 
lower extremity disabilities-retroactive to the grant of 
service connection (June 6, 1996).  However, even though the 
RO has analyzed the appellant's claims as earlier effective 
date claims, because he has appealed the initial ratings 
assigned for the peripheral neuropathy disability, the Board 
must consider the propriety of rating from the date of 
service connection-June 7, 1996.  Fenderson, supra.  
Consequently, the issues on appeal are as listed on the title 
page.

In December 2008, the appellant submitted additional medical 
evidence.  The appellant did not submit a written statement 
waiving review of that evidence by the agency of original 
jurisdiction (AOJ).  Therefore referral to the RO of the 
evidence received directly by the Board is required.  
38 C.F.R. § 20.1304.  However, as the case is being remanded, 
the AOJ will be able to review this evidence.

Finally, in September 2005, the Board remanded the 
appellant's claims of entitlement to an evaluation in excess 
of 70 percent for post-traumatic stress disorder (PTSD) and 
to an effective date earlier than August 23, 2004, for the 
award of the increased evaluation for the PTSD for the 
issuance of a Statement of the Case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  These issues were to be 
returned to the Board only if the appeal was perfected in a 
timely manner.  The RO accordingly issued an SOC in March 
2006, and the appellant perfected his appeal in April 2006.  
Thereafter, the RO issued a rating decision, in November 
2006, in which a 100 percent evaluation was assigned for the 
PTSD disability, effective October 28, 2003.  In a written 
statement submitted by the appellant's then-attorney in 
November 2006, the appellant's satisfaction with the 100 
percent rating and the October 28, 2003 effective date was 
expressed.  The veteran's appeal was withdrawn.  Accordingly, 
the Board does not have jurisdiction to review either of 
those issues and the issues on appeal are limited to those 
listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to the claims for 
higher ratings.  Accordingly, further appellate consideration 
will be deferred and this case is remanded to the RO for 
action as described below.

The March 2007 rating decision reflects that the RO has 
evaluated the appellant's peripheral neuropathy of the upper 
extremities under Diagnostic Code 8515 (paralysis of the 
median nerve) and of the lower extremities under Diagnostic 
Code 8520 (paralysis of the sciatic nerve).  However, the 
examiner who conducted the December 2006 VA medical 
examination did not specify which particular upper or lower 
extremity nerves were affected by the appellant's peripheral 
neuropathy disability.  It is unknown how the RO determined 
that the appellant's median and sciatic nerves, and only 
those two nerves, were affected by the service-connected 
peripheral neuropathy.  

The Board therefore feels that a VA examination would be 
useful in determining the current status of the appellant's 
service-connected peripheral neuropathy of the upper and 
lower extremities.  None of the medical evidence of record 
provides the type of current objective neurological findings 
that are necessary for an adequate evaluation of the 
appellant's peripheral neuropathy in each extremity.  See 38 
C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  In 
particular, none of the specific nerves affected, or 
seemingly affected, in any extremity has been specifically 
identified.  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private or government) who 
provided him with relevant evaluation or 
treatment for his upper and lower 
extremity peripheral neuropathy not 
already provided.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claims on appeal.  
All correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and 
those records are not obtained, the 
appellant and his representative, if any, 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.

2.  After obtaining any additional 
evidence identified by the appellant, the 
AMC/RO should schedule him for 
examination by a neurologist to determine 
the extent and severity of all upper and 
lower (right and left) extremity 
peripheral neuropathy.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The purpose of this 
examination is to ascertain the current 
nature and extent of the appellant's 
neuropathies, to identify all nerves 
affected by the peripheral neuropathy 
disability and to identify the degree of 
any functional impairment caused by the 
neuropathy.  All indicated special 
studies should be accomplished and the 
examiner should set forth reasoning 
underlying the final diagnoses.

38 C.F.R. § 4.124a includes the criteria 
applicable to rating the level of 
disability caused by the appellant's 
right and left upper and lower extremity 
peripheral neuropathy.  These Diagnostic 
Codes distinguish the type of paralysis 
into two parts -- complete and incomplete 
paralysis.  Under incomplete paralysis, 
the type of paralysis is further broken 
down into three categories: severe, 
moderate, and mild.  With these 
categories in mind, the examiner should 
classify the appellant's impairment(s) 
from the right and left upper and lower 
extremity peripheral neuropathy, 
distinguishing among the categories and 
identifying each nerve or group of nerves 
affected.

If the examiner uses results obtained 
from an EMG and/or nerve conduction 
velocity tests or other such tests, the 
examiner is requested to explain, in 
terms meaningful to a layperson, the base 
line results versus those obtained for 
the appellant.  The examiner is asked to 
explain the meaning of any abnormal 
results that are obtained.  The examiner 
is also asked to explain how any abnormal 
figure classifies the appellant as having 
mild, moderate, or severe incomplete 
paralysis or complete paralysis with 
respect to each affected nerve.

Also, the physician is requested to 
explain whether the peripheral neuropathy 
affects the motor and/or sensory nerves, 
and which nerves it affects.  The 
examiner should explain why those results 
show mild, moderate, severe incomplete 
paralysis or complete paralysis.  The 
examiner is further requested to explain 
in detail what limitation of motion and 
function is caused by the right and left 
upper and lower extremity peripheral 
neuropathy.  The examiner must 
additionally specifically explain which 
nerves of the right and left upper and 
lower extremities are affected.  The 
neurologist is requested to report 
whether the appellant suffers from any 
tics, pain, numbness, wrist drop, and 
muscle weakness and/or atrophy as well as 
to record the appellant's ranges of 
motion for each joint found to be 
affected by the neuropathy (i.e., 
shoulders, wrists, knees, etc.), with 
each of the normal ranges of motion 
indicated in degrees.  Handgrip of the 
each arm should also be detailed.

3.  Upon receipt of the VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.

4.  If any additional development is 
necessary to re-adjudicate an issue, 
especially in light of any newly received 
records, that development should be done.

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's 
increased initial rating claims on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

